Citation Nr: 0916990	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-02 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for lung disease, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

3.  Entitlement to service connection for right leg 
amputation, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, claimed as 
secondary to diabetes mellitus. 

6.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, claimed as 
secondary to diabetes mellitus.

7.  Entitlement to service connection for vascular disease, 
claimed as secondary to diabetes mellitus.

8.  Entitlement to service connection for heart disease, 
claimed as secondary to diabetes mellitus.

9.  Entitlement to specially adapted housing.

10.  Entitlement to a special home adaptation grant.

11.  Entitlement to automobile allowance and automobile 
adaptive equipment.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1961 to July 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In April 2005, the Veteran presented sworn testimony before a 
hearing officer at the VA Medical and Regional Office Center 
in Wichita, Kansas.  A transcript of the hearing has been 
associated with the Veteran's claims folder.  Original 
jurisdiction remains with the St. Louis RO.

Issue not on appeal

In a November 2007 decision, the Board denied the Veteran's 
claim of entitlement to service connection for residuals of 
asbestos exposure, to include chronic obstructive pulmonary 
disease and emphysema.  That matter has therefore been 
resolved and will be discussed no further herein. 


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
chronic obstructive pulmonary disease and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
diagnosed diabetes mellitus and his military service.

3.  The Veteran's claims for entitlement to secondary service 
connection for right leg amputation, hypertension, peripheral 
neuropathy of the bilateral upper and lower extremities, 
vascular disease and heart disease are not based on a 
service-connected disability.  

4.  The Veteran is not blind in either eye, does not have 
anatomical loss or loss of use of either of the hands, and 
does not have anatomical loss or loss of use of either leg 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or wheelchair, due to a service-connected 
disability. 

5.  The Veteran has not suffered the loss or permanent loss 
of use of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or one or both hips due to service-connected 
disability. 


CONCLUSIONS OF LAW

1.  A lung disease was not incurred in military service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Diabetes mellitus was not incurred in or aggravated by 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  Right leg amputation, hypertension, peripheral neuropathy 
of the bilateral upper and lower extremities, vascular 
disease and heart disease are not secondary to a service-
connected disability.  38 C.F.R. § 3.310 (2008).

4.  The basic eligibility requirements for a certificate for 
specially adapted housing or a certificate for a special home 
adaptation grant have not established. 38 U.S.C.A. § 2101 
(West 2002); 38 C.F.R. §§ 3.809, 3.809a (2008).

5.  The criteria for certification for automobile and 
adaptive equipment, or adaptive equipment only, have not been 
met. 38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 
3.350, 3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
lung disease and diabetes mellitus, both claimed as secondary 
to purported herbicide exposure in service.  
He is also seeking entitlement to service connection for a 
right leg amputation, hypertension, peripheral neuropathy of 
the bilateral upper and lower extremities, vascular disease 
and heart disease, all claimed to be secondary to diabetes, 
as well as entitlement to specially adapted housing, 
entitlement to a special home adaption grant and entitlement 
to automobile and adaptive equipment. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection on a direct and secondary 
basis in a letter from the RO dated February 24, 2003, 
including a request for evidence of a relationship between 
his current disability and an injury, disease, or event in 
military service and evidence of a relationship between his 
claimed condition and a service-connected disability. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2003 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
agencies."  With respect to private treatment records, the 
VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claims, 
elements (1) and (2), veteran status and existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's and the Board's denial of service 
connection for the Veteran's claimed disabilities.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The Veteran's claims of entitlement to 
service connection were denied based on element (3) 
a connection between the Veteran's service and the claimed 
disabilities.  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to that crucial element.  Because as discussed below 
the Board is denying the Veteran's claims, elements (4) and 
(5) remain moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and private treatment records. 

The Board observes that the Veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claims, and that medical opinions regarding the etiologies of 
those claimed disabilities have not been obtained. However, 
for reasons explained immediately below, such an examination 
and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the Veteran currently has diabetes and a lung disease. 
 The record is missing critical evidence of that an event, 
injury, or disease occurred in service, McLendon element (2), 
and the Veteran's claims are being denied on that basis.  The 
outcome of this case thus hinges on matters other than those 
which are amenable to VA examination and medical opinion. 
 Specifically, resolutions of the claims of entitlement to 
service connection hinge directly or indirectly upon whether 
the Veteran suffered an in-service injury or disease.  That 
question cannot be answered via medical examination or 
opinion, but rather on evidence already in the file, in 
particular the Veteran's service treatment records.

As explained in greater detail below, the outcome of the 
service connection claims hinge on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would, in essence, place 
the examining physician in the role of a fact finder.  This 
is the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose. 
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing 
with a Veterans Law Judge. 

Accordingly, the Board will proceed to a decision as to all 
issues on appeal.  
As will be discussed below, all of the Veteran's claims in 
essence boil down to whether he was exposed to herbicides in 
military service.

1.  Entitlement to service connection for lung disease, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

Because these two issues involve the application of identical 
law to virtually identical facts, for the sake of economy the 
Board will address them together.

Relevant law and regulations 

Service connection -- in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

For certain chronic disorders, to include diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).

Diabetes mellitus  shall be service connected on a 
presumptive basis if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, even 
though there is no record of such disease during service.   
See 38 C.F.R. § 3.309(e) (2008).

In Combee v. Brown, the United States Court of Appeals for 
the Federal held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e)), but also must determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).

Analysis

In order for service connection to be granted, three elements 
must be present:  
(1) a current disability; (2) in-service incurrence of 
disease or injury; and 
(3) medical nexus.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to Hickson element (1), multiple medical reports 
diagnose the Veteran with type II diabetes mellitus and 
chronic obstructive pulmonary disease (COPD). Hickson element 
(1) has therefore been satisfied as to both claims. 

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury. 

Concerning disease, there is no indication that COPD existed 
in service.  
The evidence of record also does not indicate that the 
Veteran's diabetes mellitus existed during service or was 
manifested within the one year presumptive period after 
service found in 38 C.F.R. § 3.309(a).  Indeed, a March 2003 
physician's statement indicates that the Veteran's diabetes 
had it's onset in 1994, decades after leaving service.

Concerning injury, the injury claimed is exposure to 
herbicides on a presumptive basis.  As discussed in the law 
and regulations section above, exposure to herbicides is 
presumed for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  [The Board observes in passing that the Veteran 
left service in July 1964; he can be considered to be a 
Vietnam era veteran only if he in fact served in Vietnam.  
See 38 C.F.R. § 3.2(f) (2008).]  

The Veteran contends that he left his ship, the USS 
Kearsarge, to pick up mail in Vietnam in June 1964.  See the 
April 2005 hearing transcript.  The Veteran thus alleges that 
he "set foot" in Vietnam and is therefore entitled to the 
statutory presumption of exposure to herbicides. 

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  For reasons stated immediately below, 
the Board finds the Veteran's statements to be not credible. 

The Veteran has alleged that he left the USS Kearsarge in 
June 1964 to fly into Vietnam and pick up mail.  In an effort 
to verify Vietnam service, the RO requested the United States 
Armed Services Center for Unit Records Research (CURR) 
conduct a search to determine whether the Veteran ever served 
in Vietnam.  In response, CURR indicated that "there is no 
evidence in this Veteran's file to substantiate any service 
in the Republic of Vietnam."  

The Board has thoroughly reviewed the Veteran's service 
personnel records and can find no evidence to suggest that 
the Veteran ever set foot in Vietnam or for that matter was 
ever anywhere near Vietnam.  The Board takes notice that the 
USS Kearsarge was stationed at Long Beach, California until 
June 19, 1964, when it was deployed to the Far East.  The 
Veteran's service personnel records indicate that he was 
transferred from the Kearsarge to Pearl Harbor, Hawaii on 
July 3, 1964 [while that ship was en route to the Far East] 
and that he was discharged from naval service eleven days 
later.   By the time the Kearsarge in Yokosuba, Japan on July 
30, 1964, the Veteran had already separated from service.  
The ship did not enter waters offshore Vietnam until some 
time after that.  Accordingly, at the time the Veteran claims 
to have set foot in Vietnam, in June 1964, both he and the 
USS Kearsarge were nowhere near that country.   

Additionally, a review of the Veteran's service personnel 
records indicate that he was trained in basic electronics and 
the use of sonar.  There is no indication in the official 
records, to include physical examinations for flight status, 
which would indicate that the Veteran was a member of a 
flight crew.  Thus, even if it had been shown that the 
Veteran was aboard the Kearsarge when it operated offshore 
Vietnam, his story would still be incredible.

Aside from his own statements, which the Board finds to be 
self-serving and patently incredible, the Veteran has 
submitted no evidence that he set foot in Vietnam.  

Thus, there is no credible evidence that the Veteran set foot 
in Vietnam, and his exposure to Agent Orange therefore cannot 
be presumed.  There is also no credible, probative evidence 
of the Veteran having otherwise been exposed to an herbicide, 
including Agent Orange, while in service.  The Veteran does 
not contend, and the record on appeal does not suggest, that 
any other episode or incident of the Veteran's naval service 
may have caused his diabetes mellitus and/or COPD.  

[The medical records indicate that the Veteran smoked 1 1/2 
packs of cigarettes daily for 30 years.  He does not contend 
that this is the cause of his claimed disabilities.  In any 
event, a disability will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the use of tobacco products during service.  
See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) 
(2008). ]

In short, the Veteran's claims are not supported by probative 
evidence of an in-service disease or injury.  Hickson element 
(2) has not been met, and the claim fails on that basis. 

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical statement attempting to link the Veteran's currently 
diagnosed diabetes mellitus or COPD to his military service.  
There is of record no suggestion that any incident of the 
Veteran's military service caused the currently diagnosed 
diabetes mellitus or COPD.  See Combee, supra.

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his military 
service and his diagnosed diabetes mellitus and COPD, any 
such statements offered in support of the Veteran's claim do 
not constitute competent medical evidence and cannot be 
accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, Hickson element (3), medical nexus, 
has not been satisfied, and the Veteran's claim fails on this 
basis as well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
diabetes mellitus and COPD as Hickson elements (2) and (3) 
have not been met.  The benefits sought on appeal are 
accordingly denied.

Issues 3-8:  Entitlement to service connection for right leg 
amputation, hypertension, peripheral neuropathy of the 
bilateral upper and lower extremities, vascular disease and 
heart disease, claimed as secondary to diabetes mellitus. 

As an initial matter, the Board observes that the Veteran has 
not contended that his
right leg amputation, hypertension, peripheral neuropathy of 
the bilateral upper and lower extremities, vascular disease 
or heart disease are directly related to his military 
service.  Moreover, there is nothing in the Veteran's service 
medical records or elsewhere in the claims folder which even 
remotely suggest that such is the case.  The Board's 
discussion will therefore be devoted exclusively to the 
matter of secondary service connection.

Relevant law and regulations 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

Analysis

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be a service-connected 
disability.  As has been discussed above, the Board is 
denying the Veteran's claim of entitlement to service 
connection for diabetes mellitus.

The Board observes that service connection has been granted 
for tinnitus and bilateral hearing loss.  The Veteran does 
not contend, and the evidence of record does not demonstrate, 
that such disabilities are responsible for any of his claimed 
secondary disabilities.

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of service-connected diabetes 
mellitus, entitlement to service connection for right leg 
amputation, hypertension, peripheral neuropathy of the 
bilateral upper and lower extremities, vascular disease and 
heart disease cannot be granted.  
A preponderance of the evidence is against the claims, and 
the benefits sought on appeal are accordingly denied.

9.  Entitlement to specially adapted housing.

10.  Entitlement to a special home adaptation grant

Relevant law and regulations

Entitlement to specially adapted housing.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 38 U.S.C.A. 
§ 2101 (West 2002); 38 C.F.R. § 3.809 (2008).

Eligibility for assistance in acquiring a special home 
adaptation grant under 38 U.S.C.A. § 2101(b)

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(a); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands. 38 C.F.R. § 3.809a (a), (b) (2008).

38 C.F.R. § 3.809a provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 38 
C.F.R. § 3.809 may be issued a certificate of eligibility 
under § 3.809. However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once.

Analysis

The pertinent facts are not in dispute.  

The Veteran's only presently service-connected disabilities 
are bilateral hearing loss and tinnitus.  A combined 
disability rating of 10 percent has been established.  

The evidence of record does not show that the Veteran is 
entitled to compensation for a permanent and total disability 
due to blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or for blindness in both eyes with 5/200 visual 
acuity or less.  

Moreover, the evidence does not show that the Veteran has a 
service-connected disability affecting the upper or lower 
extremities, and it neither shown nor claimed that the 
Veteran has loss or loss of use of the hands or legs due to 
service-connected disabilities.  As was discussed above, the 
Board has denied the Veteran's claims of entitlement to 
service connection for peripheral neuropathy of the bilateral 
upper and lower extremities, as well as his claim of service 
connection for right leg amputation. 

The Board therefore finds that the Veteran does not meet any 
of the basic eligibility requirements for entitlement to a 
certificate for either specially adapted housing or a special 
home adaptation grant under 38 U.S.C.A. § 2101(a) & (b) and 
38 C.F.R. §§ 3.809, 3.809a.

11.  Entitlement to automobile allowance and automobile 
adaptive equipment.

Relevant law and regulations

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  See 38 U.S.C.A. § 
3902(a) & (b) (West 2002).

A Veteran is considered to be an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) the loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; or (iii) the permanent impairment of vision of 
both eyes.  See 38 C.F.R. § 3.808(b)(1) (2008).

A claimant must have had active military, naval, or air 
service. See 38 C.F.R. § 3.808(a) (2008).  A specific 
application for financial assistance in purchasing a 
conveyance is required which must contain a certification by 
the claimant that the conveyance will be operated only by 
persons properly licensed.  See 38 C.F.R. § 3.308(c) (2008).

A Veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment, and/or adaptive equipment only, if he is 
entitled to VA compensation for ankylosis of one or both 
knees, or of one or both hips.  See 38 U.S.C.A. § 3902(b)(2); 
38 C.F.R. § 3.808(b)(1)(iv) (2008).

Analysis 

As has been discussed in the law and regulations section 
above, eligibility for automotive or adaptive equipment is 
dependent upon entitlement to compensation for disability of 
either one or both feet or one or both hands, or impaired 
vision in both eyes; eligibility for adaptive equipment only 
can also be established when there is ankylosis of either one 
or both knees or one or both hips.

The Veteran has not established service connection for any 
disability of the feet, hands, knees, or hips.  As noted 
above, service connection is being denied for peripheral 
neuropathy of the bilateral upper and lower extremities as 
well as for amputation of the right leg.  Additionally, the 
Veteran is not service-connected for an eye disability, and 
thus does not meet the requirement of "impaired vision in 
both eyes" necessary for automotive or adaptive equipment or 
adaptive equipment only.

The criteria for entitlement to automobile and adaptive 
equipment or for adaptive equipment only have not been met, 
and the Veteran's claim is accordingly denied.


ORDER

Entitlement to service connection for lung disease is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for right leg amputation, 
claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, claimed as secondary to 
diabetes mellitus, is denied. 

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, claimed as secondary to 
diabetes mellitus, is denied.

Entitlement to service connection for vascular disease, 
claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for heart disease, claimed 
as secondary to diabetes mellitus, is denied.

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.

Entitlement to automobile allowance and automobile adaptive 
equipment is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


